Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                         Aug 22 2013, 6:03 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                     GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                        Attorney General of Indiana
Lafayette, Indiana
                                                  ANDREW FALK
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

TIMOTHY G. LYLES,                                 )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 08A02-1302-CR-179
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE CARROLL CIRCUIT COURT
                        The Honorable Kathy R. Smith, Senior Judge
                              Cause No. 08C01-1209-FA-1



                                        August 22, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Timothy G. Lyles appeals his convictions on two counts of Class A felony child

molesting, his convictions on two counts of Class C felony child molesting, and his

sentence following a jury trial. He raises two issues for our review:

       1.     Whether the State presented sufficient evidence to support his
              convictions.

       2.     Whether his sentence is inappropriate in light of the nature of the
              offenses and his character.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       In 2008, Lyles married N.D., the mother of two minor daughters, A.D. and K.H.

Between November of 2011 and June of 2012, Lyles repeatedly molested K.H. He

performed oral sex on K.H. and had her perform oral sex on him. He penetrated K.H.’s

anus with his penis and ejaculated. He rubbed his penis on K.H.’s vagina and ejaculated.

He also touched K.H.’s vagina with his finger. Lyles told K.H. that if she told anyone of

the molestations she would be in trouble. In June of 2012, K.H. informed N.D. of the

incidents, and N.D. informed the police.

       On September 17, 2012, the State charged Lyles with four counts of child

molesting, as Class A felonies, and two counts of child molesting, as Class C felonies. A

jury found Lyles guilty of two of the Class A felony allegations and both Class C felony

allegations. The court entered its judgment of conviction and sentenced Lyles to an

aggregate term of forty years. This appeal ensued.




                                             2
                              DISCUSSION AND DECISION

                         Issue One: Sufficiency of the Evidence

       Lyles first asserts that the State failed to present sufficient evidence to support his

convictions. When reviewing a claim of sufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of the witnesses. Jones v. State, 783 N.E.2d 1132,

1139 (Ind. 2003). We look only to the probative evidence supporting the verdict and the

reasonable inferences that may be drawn from that evidence to determine whether a

reasonable trier of fact could conclude the defendant was guilty beyond a reasonable

doubt. Id. If there is substantial evidence of probative value to support the conviction, it

will not be set aside. Id.

       According to Lyles, the State failed to present sufficient evidence of his crimes for

the following reasons:       the victim’s testimony was “contrary to human experience”

because they occurred in locations with A.D. nearby yet they did not draw A.D.’s

attention, Appellant’s Br. at 11; his opportunity to commit the offenses “was very

limited,” id. at 7; and there was no physical evidence introduced against him. Each of

these arguments is an invitation for this court to reweigh the evidence presented to the

jury, which we will not do.

       The State presented sufficient evidence to support Lyles’ convictions.           K.H.

testified that Lyles repeatedly molested her by performing oral sex on her and having her

perform oral sex on him, by performing anal sex on her, and by penetrating K.H.’s

vagina. And it is well established that “[a] conviction of child molesting may rest solely




                                              3
on the uncorroborated testimony of the alleged victim.” Baber v. State, 870 N.E.2d 486,

490 (Ind. Ct. App. 2007), trans. denied. We affirm Lyles’ convictions.

                                 Issue Two: Sentencing

       Lyles next asserts that his forty-year aggregate sentence is inappropriate in light of

the nature of the offenses and his character. Although a trial court may have acted within

its lawful discretion in determining a sentence, Article VII, Sections 4 and 6 of the

Indiana Constitution “authorize[] independent appellate review and revision of a sentence

imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007)

(alteration original). This appellate authority is implemented through Indiana Appellate

Rule 7(B). Id. Revision of a sentence under Appellate Rule 7(B) requires the appellant

to demonstrate that his sentence is inappropriate in light of the nature of his offense and

his character. See Ind. Appellate Rule 7(B); Rutherford v. State, 866 N.E.2d 867, 873

(Ind. Ct. App. 2007). We assess the trial court’s recognition or non-recognition of

aggravators and mitigators as an initial guide to determining whether the sentence

imposed was inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

However, “a defendant must persuade the appellate court that his or her sentence has met

th[e] inappropriateness standard of review.”       Roush, 875 N.E.2d at 812 (alteration

original).

       Moreover, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial courts to tailor

an appropriate sentence to the circumstances presented. See id. at 1224. The principal


                                             4
role of appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

regard a sentence as inappropriate at the end of the day turns on “our sense of the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other facts that come to light in a given case.” Id. at 1224.

       Lyles’ forty-year aggregate sentence is not inappropriate. Lyles’ abuse was not an

isolated incident but, as the trial court noted, involved multiple criminal acts.        He

repeatedly molested his wife’s young daughter for more than six months. K.H. trusted

Lyles and called him “Daddy.” Transcript at 58-59. Lyles abused his position of trust,

caused K.H. physical pain, and threatened her to keep her from telling anyone of his

abuse. And although Lyles cites his college education and service in the Army as

evidence of his good character, a college-educated Army veteran who abuses a position

of trust with a young child lacks good character.

       Further, Lyles was convicted of two Class A felonies and two Class C felonies. A

Class A felony carries a sentencing range of twenty to fifty years, with an advisory term

of thirty years, and a Class C felony carries a sentencing range of two to eight years, with

an advisory term of four years. Ind. Code §§ 35-50-2-4, -6. The trial court ordered that

his sentences run concurrently, and Lyles’ forty-year aggregate term was well below the

maximum penalty he faced. We cannot say his combined sentence for four felonies is

inappropriate in light of the nature of the offenses and his character.

       Affirmed.

MATHIAS, J., and BROWN, J., concur.




                                              5